Matter of Tishawn A.C.B. (2018 NY Slip Op 01917)





Matter of Tishawn A. C. B.


2018 NY Slip Op 01917


Decided on March 21, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2017-03268
2017-03269
 (Docket No. D-297-15)

[*1]In the Matter of Tishawn A. C. B. (Anonymous), appellant.


Geanine Towers, Brooklyn, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Deborah A. Brenner and Eric Lee of counsel), for respondent.

DECISION & ORDER
Appeals from (1) an order of disposition of the Family Court, Kings County (Jacqueline D. Williams, J.), dated July 28, 2016, and (2) an order of the same court dated March 8, 2017. The order of disposition adjudicated Tishawn A. C. B. a juvenile delinquent and placed him on probation for a period of 12 months. The order dated March 8, 2017, insofar as appealed from, in effect, denied the motion of Tishawn A. C. B. for an adjournment in contemplation of dismissal. The appeal from the order of disposition brings up for review an order of fact-finding of that court (Terrence J. McElrath, J.) dated December 11, 2015, which, after a hearing, found that Tishawn A. C. B. committed acts which, if committed by an adult, would have constituted the crimes of criminal sexual act in the third degree and sexual abuse in the second degree.
ORDERED that the appeal from so much of the order of disposition as placed Tishawn A. C. B. on probation for a period of 12 months is dismissed as academic, without costs or disbursements; and it is further,
ORDERED that the order of disposition is affirmed insofar as reviewed, without costs or disbursements; and it is further,
ORDERED that the order dated March 8, 2017, is affirmed insofar appealed from, without costs or disbursements.
The appeal from so much of the order of disposition as placed the appellant on probation for a period of 12 months has been rendered academic, as the period of placement has expired. However, the appeal from so much of the order of disposition as adjudicated the appellant a juvenile delinquent has not been rendered academic, as there may be collateral consequences resulting from the adjudication of delinquency (see Matter of Kieron C., 140 AD3d 1160).
In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see Matter of Malik B., 151 AD3d 842; Matter of Hasan C., 59 AD3d 617), we nevertheless accord great deference to the opportunity of the trier of fact to view the witnesses, hear the testimony, and observe demeanor (see Matter of Damien S., 124 AD3d 667). The Family Court's [*2]credibility determinations should not be disturbed unless clearly unsupported by the record (see Matter of Brandon V., 133 AD3d 769). Upon reviewing the record here, we are satisfied that the Family Court's fact-finding determination was not against the weight of the evidence.
Contrary to the appellant's contentions, under the facts of this case, the Family Court providently exercised its discretion by, in effect, denying his motion for an adjournment in contemplation of dismissal (see Matter of Kieron C., 140 AD3d 1160).
The appellant's remaining contentions are without merit.
BALKIN, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court